Exhibit 10.1

 

 

AMENDMENT NO. 9 TO CREDIT AGREEMENT

 

This AMENDMENT NO. 9 TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of November 8, 2019 by and among FLUENT, INC. (f/k/a Cogint, Inc.), a Delaware
corporation, as parent (the “Parent”), FLUENT, LLC, a Delaware limited liability
company (“Borrower”), the other borrower parties party hereto (together with the
Parent and the Borrower, the “Borrower Parties”), WHITEHORSE FINANCE, INC., as
the Administrative Agent (in such capacity, together with its successors and
assigns, the “Administrative Agent”), and the lenders party hereto
(collectively, the “Lenders”). Capitalized terms used but not otherwise defined
herein shall have the respective meanings ascribed to such terms in the Amended
Credit Agreement (as defined below).

 

RECITALS

 

A.     The Borrower, the Parent, the Administrative Agent and the Lenders,
together with the persons party thereto from time to time as Guarantors, are
party to that certain Credit Agreement, dated as of December 8, 2015, as amended
by that certain Limited Consent and Amendment No. 1 to Credit Agreement, dated
as of June 8, 2016, that certain Limited Consent and Amendment No. 2 to Credit
Agreement, dated as of September 30, 2016, that certain Amendment No. 3 to
Credit Agreement, dated as of January 19, 2017, that certain Amendment No. 4 to
Credit Agreement, dated as of August 7, 2017, that certain Amendment No. 5 to
Credit Agreement, dated as of November 3, 2017, that certain Limited Consent and
Amendment No. 6 to Credit Agreement, dated as of March 26, 2018, that certain
Amendment No. 7 to Credit Agreement, dated as of September 10, 2018, that
certain Amendment No. 8 to Credit Agreement, dated as of October 12, 2018 and
that certain Limited Consent and Waiver to Credit Agreement, dated as of June
17, 2019 (the “Credit Agreement” and, as amended by this Amendment, the “Amended
Credit Agreement”).

 

B.     The Borrower Parties have requested that the Majority Lenders and the
Administrative Agent, and the Majority Lenders and the Administrative Agent have
agreed to, amend certain financial covenants in the Credit Agreement on the
terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

SECTION 1.     Amendments to Credit Agreement. Subject to the conditions set
forth below, and in reliance on the representations, warranties, covenants and
other agreements contained herein, the Administrative Agent and the Lenders
party hereto (together, the “Lender Parties”) hereby agree that:

 

(a)     The definition of “Applicable Margin” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

 

“Applicable Margin” shall mean (a) for the period from the Ninth Amendment
Effective Date until (but excluding) the first Business Day following the date
on which the first Compliance Certificate following the Ninth Amendment
Effective Date is delivered to the Administrative Agent pursuant to Section 7.3,
the applicable per annum rate of interest set forth below as Pricing Level I and
(b) for the period on and after the first Business Day following the date on
which the first Compliance Certificate following the Ninth Amendment Effective
Date is delivered to the Administrative Agent for the most recently ended fiscal
quarter pursuant to Section 7.3, a per annum rate of interest based on the Total
Leverage Ratio set out below, as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.3:

 

Pricing Level

Total Leverage Ratio

Base Rate Advances

Eurodollar Advances

I

≤ 2.50

6.00%

7.00%

II

> 2.50

6.50%

7.50%

 

Any increase or decrease in the Applicable Margin resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate for any fiscal quarter
is delivered to the Administrative Agent pursuant to Section 7.3; provided,
however, that, if a Compliance Certificate is not delivered to the
Administrative Agent when due in accordance with such Section, then Pricing
Level II shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and shall remain in
effect until the first Business Day after the date on which such Compliance
Certificate is delivered to the Administrative Agent.

 

 

--------------------------------------------------------------------------------

 

 

In the event that any financial statement or Compliance Certificate delivered
pursuant to Section 7.3 is inaccurate, and such inaccuracy, if corrected, would
have led to the imposition of a higher Applicable Margin for any period than the
Applicable Margin applied for that period, then (i) the Borrower shall
immediately deliver to Administrative Agent a corrected financial statement and
a corrected Compliance Certificate for that period (the date on which such
corrected financial statements and corrected Compliance Certificate are
delivered, the “Corrected Financials Date”), (ii) the Applicable Margin shall be
determined based on the corrected Compliance Certificate for that period and
(iii) the Borrower shall immediately pay to Administrative Agent (for the
account of the Lenders that hold the Commitments and Loans at the time such
payment is received, regardless of whether those Lenders held the Commitments
and Loans during the relevant period) the accrued additional interest owing as a
result of such increased Applicable Margin for that period; provided that, for
the avoidance of doubt, any deficiency shall be due and payable as at such
Corrected Financials Date and no default under Section 9.1(b) shall be deemed to
have occurred with respect to such deficiency prior to such date. This paragraph
shall not limit the rights of Administrative Agent or the Lenders with respect
to Article 9 hereof, and shall survive the termination of this Agreement until
the payment in full in cash of the aggregate outstanding principal balance of
the Loans.

 

(b)     Section 1.1 of the Credit Agreement is hereby amended by adding the
following defined term in appropriate alphabetical order:

 

“Ninth Amendment Effective Date” means November 8, 2019.

 

(c)     The definition of “Working Capital” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

 

“Working Capital” shall mean, for any Person at any date, its consolidated
current assets (excluding cash (including cash that is received from AdParlor
clients for media reimbursement and owing to third party media suppliers) and
Cash Equivalents) at such date minus its consolidated current liabilities
(excluding the current portion of long term debt and Capitalized Lease
Obligations) at such date.

 

(d)     Section 2.4(a)(i)(B) of the Credit Agreement is hereby amended by
replacing the words “thirty-six (36)” with the words “forty-eight (48)”.

 

(e)     Section 2.4(a)(i)(C) of the Credit Agreement is hereby amended by
replacing the words “thirty-six (36)” with the words “forty-eight (48)” and
replacing the words “forty-eight (48)” with the words “sixty (60)”.

 

(f)     Section 2.4(a)(ii)(B) of the Credit Agreement is hereby amended by
replacing the words “thirty-six (36)” with the words “forty-eight (48)”.

 

(g)     Section 2.4(a)(ii)(C) of the Credit Agreement is hereby amended by
replacing the words “thirty-six (36)” with the words “forty-eight (48)” and
replacing the words “forty-eight (48)” with the words “sixty (60)”.

 

(h)     Section 8.8 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

 

Section 8.8     Minimum EBITDA.     The Borrower Parties shall not permit EBITDA
of Parent and its Subsidiaries to be less than the amount specified below for
the immediately preceding twelve (12) month period ended as of the date
specified below. Notwithstanding anything contained herein to the contrary, (i)
the Borrower Parties shall not be required to comply with the minimum EBITDA
level set forth in this Section 8.8 (as in effect immediately prior to the Ninth
Amendment Effective Date) for the fiscal quarter ending September 30, 2019 and
(ii) following the consummation of any Permitted Acquisition, the minimum EBITDA
levels required pursuant to this Section 8.8 shall be calculated on a Pro Forma
Basis.

 

Date

Minimum EBITDA

October 31, 2019

$24,700,000

November 30, 2019

$22,200,000

December 31, 2019

$21,400,000

January 31, 2020

$20,500,000

February 29, 2020

$20,100,000

March 31, 2020

$19,200,000

April 30, 2020

$18,800,000

May 31, 2020

$18,200,000

June 30, 2020

$16,500,000

July 31, 2020

$16,400,000

August 31, 2020

$17,300,000

September 30, 2020

$18,700,000

October 31, 2020

$19,700,000

November 30, 2020

$20,500,000

December 31, 2020

$20,900,000

March 31, 2021 and each fiscal quarter thereafter

$20,800,000

 

 

--------------------------------------------------------------------------------

 

 

(i)     Section 8.9 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

 

Section 8.9     Total Leverage Ratio.     The Borrower Parties shall not permit
the Total Leverage Ratio to be greater than the ratio specified below for the
immediately preceding twelve (12) month period ended as of the last day of each
fiscal quarter specified below. Notwithstanding anything contained herein to the
contrary, the Borrower Parties shall not be required to comply with the Total
Leverage Ratio level set forth in this Section 8.9 (as in effect immediately
prior to the Ninth Amendment Effective Date) for the fiscal quarter ending
September 30, 2019.

 

Quarter Ending

Total Leverage Ratio

December 31, 2019

2.75 to 1.00

March 31, 2020

2.75 to 1.00

June 30, 2020

3.00 to 1.00

September 30, 2020

2.75 to 1.00

December 31, 2020

2.25 to 1.00

March 31, 2021 and each fiscal quarter thereafter

2.25 to 1.00

 

(j)     Section 8.10 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

 

Section 8.10     Fixed Charge Coverage Ratio.     The Borrower Parties shall not
permit the Fixed Charge Coverage Ratio to be less than the ratio specified below
for the immediately preceding twelve (12) month period ended as of the last day
of each fiscal quarter specified below. Notwithstanding anything contained
herein to the contrary, following the consummation of any Permitted Acquisition,
the components of the Fixed Charge Coverage Ratio shall be calculated on a Pro
Forma Basis.

 

Quarter Ending

Fixed Charge Coverage Ratio

September 30, 2019

2.06 to 1.00

December 31, 2019

1.96 to 1.00

March 31, 2020

1.79 to 1.00

June 30, 2020

1.57 to 1.00

September 30, 2020

1.82 to 1.00

December 31, 2020

2.08 to 1.00

March 31, 2021 and each fiscal quarter thereafter

2.10 to 1.00

 

SECTION 2.     Representations and Warranties of the Borrower Parties. The
Borrower Parties represent and warrant that:

 

(a)     The Borrower Parties have the power and have taken all necessary action,
corporate or otherwise, to authorize them to execute, deliver, and perform their
respective obligations under this Amendment in accordance with the terms hereof
and to consummate the transactions contemplated hereby. This Amendment has been
duly executed and delivered by the Borrower Parties, and is a legal, valid and
binding obligation of the Borrower Parties, enforceable in accordance with its
terms except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditor’s rights generally or by general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).

 

(b)     All of the representations and warranties of the Borrower Parties under
this Amendment and the other Loan Documents are true and correct in all material
respects (without duplication of any materiality qualifier contained herein or
therein, as applicable) as of the date hereof, except for such representations
and warranties made as of a specific date, which are true and correct in all
material respects (without duplication of any materiality qualifier contained
herein or therein, as applicable) as of such date, and there exists no Default
or Event of Default, in each case after giving effect to this Amendment.

 

(c)     The execution, delivery, and performance of this Amendment in accordance
with its terms do not and will not (i) violate any Applicable Law in any
material respect, (ii) conflict with, result in a breach of or constitute a
default under the certificate of incorporation or formation, by-laws,
partnership agreement, operating agreement or other governing documents of any
Borrower Party or under any Material Contract, or (iii) result in or require the
creation or imposition of any Lien upon or with any assets or property of any
Borrower Party except Permitted Liens. Additionally, each Borrower Party and
each Subsidiary of a Borrower Party is otherwise in compliance, in all material
respects, with all Applicable Laws and with all of the provisions of its
certificate of incorporation or formation, by-laws, partnership agreement,
operating agreement or other governing documents.

 

 

--------------------------------------------------------------------------------

 

 

SECTION 3.     Effectiveness. This Amendment shall be effective at the time that
each of the conditions precedent set forth in this Section 3 shall have been
met:

 

(a)     Amendment. The Administrative Agent shall have received duly executed
counterparts of this Amendment signed by the Borrower Parties and the Lenders
constituting Majority Lenders.

 

(b)     Payment of Fees and Expenses. The Borrower Parties shall have paid:

 

(i)     an amendment fee to the Administrative Agent, for the benefit of the
Lender Group, in an aggregate amount equal to $204,260.00; and

 

(ii)     all reasonable and documented out-of-pocket fees and expenses of the
Administrative Agent and its professional advisors (including, without
limitation, Latham & Watkins LLP) due and payable pursuant to Section 10.2 of
the Amended Credit Agreement.

 

(c)     Representations and Warranties. The representations and warranties
contained herein shall be true, correct and complete.

 

SECTION 4.     Reference to and Effect upon the Loan Documents.

 

(a)     Except as expressly modified hereby, all terms, conditions, covenants,
representations and warranties contained in the Amended Credit Agreement and the
other Loan Documents, and all rights of the Lender Parties and all of the
Obligations, shall remain in full force and effect. Each of the Borrower Parties
hereby confirms that the Amended Credit Agreement and the other Loan Documents
are in full force and effect and that, as of the date hereof, no Borrower Party
has any right of setoff, recoupment or other offset or any defense, claim or
counterclaim with respect to any of the Obligations, the Amended Credit
Agreement or any other Loan Document.

 

(b)     Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not directly or indirectly (i) constitute
a consent or waiver of any past, present or future violations of any provisions
of the Amended Credit Agreement, this Amendment or any other Loan Document or
(ii) amend, modify or operate as a waiver of any provision of the Amended Credit
Agreement or any other Loan Documents or any right, power or remedy of any
Lender Party.

 

(c)     From and after the date hereof, (i) the term “Agreement” in the Credit
Agreement, and all references to the Credit Agreement in any Loan Document,
shall mean the Amended Credit Agreement and (ii) the term “Loan Documents” in
the Amended Credit Agreement and the other Loan Documents shall include, without
limitation, this Amendment and any agreements, instruments and other documents
executed and/or delivered in connection herewith.

 

(d)     Neither the Administrative Agent nor any other Lender Party has waived,
is by this Amendment waiving or has any intention of waiving (regardless of any
delay in exercising such rights and remedies), any Default or Event of Default
which may be continuing on the date hereof or any Default or Event of Default
which may occur after the date hereof, and no Lender Party has agreed to forbear
with respect to any of its rights or remedies concerning any Defaults or Events
of Default, which may have occurred or are continuing as of the date hereof, or
which may occur after the date hereof.

 

(e)     This Amendment shall not be deemed or construed to be a satisfaction,
reinstatement, novation or release of the Amended Credit Agreement or any other
Loan Document.

 

SECTION 5.     General Release; Indemnity; Covenant Not To Sue.

 

(a)     In consideration of, among other things, the execution and delivery of
this Amendment by the Administrative Agent and Lenders signatory hereto, the
Borrower Parties, on behalf of themselves and their respective agents,
representatives, officers, directors, advisors, employees, subsidiaries,
affiliates, successors and assigns (collectively, “Releasors”), hereby forever
waive, release and discharge, to the fullest extent permitted by law, each
Releasee (as hereinafter defined) from any and all claims (including, without
limitation, crossclaims, counterclaims, rights of set-off and recoupment),
actions, causes of action, suits, debts, accounts, interests, liens, promises,
warranties, damages and consequential damages, demands, agreements, bonds,
bills, specialties, covenants, controversies, variances, trespasses, judgments,
executions, costs, expenses or claims whatsoever (collectively, the “Claims”)
that such Releasor now has or hereafter may have, of whatsoever nature and kind,
whether known or unknown, whether now existing or hereafter arising, whether
arising at law or in equity, against any or all members of the Lender Group, any
of the foregoing parties in any other capacity and each of their respective
affiliates, subsidiaries, shareholders and “controlling persons” (within the
meaning of the federal securities laws), and their respective successors and
assigns and each and all of the officers, directors, employees, agents,
attorneys and other representatives of each of the foregoing (collectively, the
“Releasees”), in each case based in whole or in part on facts, whether or not
now known, existing on or before the date hereof, in each case that relate to,
arise out of or otherwise are in connection with: (i) any or all of the Loan
Documents or transactions contemplated thereby or any actions or omissions in
connection therewith, (ii) any aspect of the dealings or relationships between
or among the Borrower and the other Borrower Parties, on the one hand, and any
or all members of the Lender Group, on the other hand, relating to any or all of
the documents, transactions, actions or omissions referenced in clause (i)
hereof, or (iii) any aspect of the dealings or relationships between or among
any or all of the equity holders of the Borrower Parties, on the one hand, and
the members of the Lender Group, on the other hand, but only to the extent such
dealings or relationships relate to any or all of the documents, transactions,
actions or omissions referenced in clause (i) hereof. The receipt by the
Borrower or any other Borrower Party of any Loans or other advances made by any
member of the Lender Group after the date hereof shall constitute a
ratification, adoption and confirmation by such party of the foregoing general
release of all Claims against the Releasees which are based in whole or in part
on facts, whether or not now known or unknown, existing on or prior to the date
of receipt by the Borrower or any other Borrower Party of any such Loans or
other advances.

 

 

--------------------------------------------------------------------------------

 

 

(b)     The Borrower hereby agrees that it shall be obligated to indemnify and
hold the Releasees harmless with respect to any and all liabilities,
obligations, losses, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever incurred by the Releasees, or any
of them, whether direct, indirect or consequential, arising from or in
connection with the negotiation, preparation, execution, delivery, performance,
administration and enforcement of this Amendment, the other Loan Documents or
any other document executed and/or delivered in connection herewith or
therewith; provided that the Borrower shall have no obligation to indemnify or
hold harmless any Releasee hereunder with respect to liabilities to the extent
they result from the gross negligence or willful misconduct of that Releasee as
determined by a court of competent jurisdiction by a final and nonappealable
judgment. If and to the extent that the foregoing undertaking may be
unenforceable for any reason, the Borrower agrees to make the maximum
contribution to the payment and satisfaction thereof which is permissible under
applicable law.

 

(c)     In entering into this Amendment, the Borrower Parties have consulted
with, and have been represented by, legal counsel and expressly disclaims any
reliance on any representations, acts or omissions by any of the Releasees made
on or before the date hereof and hereby agree and acknowledge that the validity
and effectiveness of the releases set forth above do not depend in any way on
any such representations, acts and/or omissions or the accuracy, completeness or
validity hereof.

 

(d)     The Borrower Parties hereby absolutely, unconditionally and irrevocably
covenants and agrees with and in favor of each Releasee that it will not sue (at
law, in equity, in any regulatory proceeding or otherwise) any Releasee on the
basis of any Claim released, remised and discharged pursuant to Section 5(a)
hereof. If any Releasor violates the foregoing covenant, the Borrower agrees to
pay, in addition to such other damages as any Releasee may sustain as a result
of such violation, all attorneys’ fees and out-of-pocket expenses incurred by
any Releasee as a result of such violation.

 

(e)     The provisions of this Section 5 shall survive the termination of this
Amendment, the other Loan Documents and payment in full of the Obligations.

 

SECTION 6.     Construction. This Amendment and all other agreements and
documents executed and/or delivered in connection herewith have been prepared
through the joint efforts of all of the parties hereto. Neither the provisions
of this Amendment or any such other agreements and documents nor any alleged
ambiguity therein shall be interpreted or resolved against any party on the
ground that such party or its counsel drafted this Amendment or such other
agreements and documents, or based on any other rule of strict construction.
Each of the parties hereto represents and declares that such party has carefully
read this Amendment and all other agreements and documents executed in
connection herewith, and that such party knows the contents thereof and signs
the same freely and voluntarily. The parties hereto acknowledge that they have
been represented by legal counsel of their own choosing in negotiations for and
preparation of this Amendment and all other agreements and documents executed in
connection herewith and that each of them has read the same and had their
contents fully explained by such counsel and is fully aware of their contents
and legal effect. If any matter is left to the decision, right, requirement,
request, determination, judgment, opinion, approval, consent, waiver,
satisfaction, acceptance, agreement, option or discretion of any member of the
Lender Group or its employees, counsel or agents in the Amended Credit Agreement
or any other Loan Documents, unless otherwise expressly set forth in the Amended
Credit Agreement or such Loan Document, such action shall be deemed to be
exercisable by such member of the Lender Group or such other Person in its sole
and absolute discretion and according to standards established in its sole and
absolute discretion. Without limiting the generality of the foregoing, “option”
and “discretion” shall be implied by the use of the words “if” and “may.”

 

SECTION 7.     Costs and Expenses. As provided in Section 10.2 of the Amended
Credit Agreement, the Borrower Parties agree to reimburse the Administrative
Agent for all reasonable and documented out-of-pocket costs and expenses,
including the reasonable fees and disbursements of counsel, incurred by the
Administrative Agent in connection with this Amendment.

 

SECTION 8.     Governing Law. All matters arising out of, in connection with or
relating to this Amendment, including, without limitation, its validity,
interpretation, construction, performance and enforcement (including, without
limitation, any claims sounding in contract or tort law arising out of the
subject matter hereof and any determinations with respect to post-judgment
interest), shall be construed in accordance with and governed by the laws of the
State of New York.

 

SECTION 9.     Consent to Jurisdiction. FOR PURPOSES OF ANY LEGAL ACTION OR
PROCEEDING BROUGHT BY ANY MEMBER OF THE LENDER GROUP WITH RESPECT TO THIS
AMENDMENT, EACH BORROWER PARTY HEREBY IRREVOCABLY SUBMITS TO THE PERSONAL
JURISDICTION OF THE FEDERAL AND STATE COURTS SITTING IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK AND HEREBY IRREVOCABLY DESIGNATES AND APPOINTS, AS ITS
AUTHORIZED AGENT FOR SERVICE OF PROCESS IN THE STATE OF NEW YORK, THE BORROWER,
OR SUCH OTHER PERSON AS SUCH BORROWER PARTY SHALL DESIGNATE HEREAFTER BY WRITTEN
NOTICE GIVEN TO THE ADMINISTRATIVE AGENT. THE CONSENT TO JURISDICTION HEREIN
SHALL BE EXCLUSIVE; PROVIDED THAT THE LENDER GROUP, OR ANY OF THEM, RETAINS THE
RIGHT TO BRING PROCEEDINGS AGAINST ANY BORROWER PARTY IN THE COURTS OF ANY OTHER
JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY SECURITY
DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT. THE LENDER GROUP SHALL FOR ALL
PURPOSES AUTOMATICALLY, AND WITHOUT ANY ACT ON THEIR PART, BE ENTITLED TO TREAT
SUCH DESIGNEE OF EACH BORROWER PARTY AS THE AUTHORIZED AGENT TO RECEIVE FOR AND
ON BEHALF OF SUCH BORROWER PARTY SERVICE OF WRITS, OR SUMMONS OR OTHER LEGAL
PROCESS IN THE STATE OF NEW YORK, WHICH SERVICE SHALL BE DEEMED EFFECTIVE
PERSONAL SERVICE ON SUCH BORROWER PARTY SERVED WHEN DELIVERED, WHETHER OR NOT
SUCH AGENT GIVES NOTICE TO SUCH BORROWER PARTY; AND DELIVERY OF SUCH SERVICE TO
ITS AUTHORIZED AGENT SHALL BE DEEMED TO BE MADE WHEN PERSONALLY DELIVERED OR
THREE (3) BUSINESS DAYS AFTER MAILING BY REGISTERED OR CERTIFIED MAIL ADDRESSED
TO SUCH AUTHORIZED AGENT. EACH BORROWER PARTY FURTHER IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL TO SUCH BORROWER PARTY AT THE ADDRESS
SET FORTH IN THE AMENDED CREDIT AGREEMENT, SUCH SERVICE TO BECOME EFFECTIVE
THREE (3) BUSINESS DAYS AFTER SUCH MAILING. IN THE EVENT THAT, FOR ANY REASON,
SUCH AGENT OR ITS SUCCESSORS SHALL NO LONGER SERVE AS AGENT OF EACH BORROWER
PARTY TO RECEIVE SERVICE OF PROCESS IN THE STATE OF NEW YORK, EACH BORROWER
PARTY SHALL SERVE AND ADVISE THE ADMINISTRATIVE AGENT THEREOF SO THAT AT ALL
TIMES EACH BORROWER PARTY WILL MAINTAIN AN AGENT TO RECEIVE SERVICE OF PROCESS
IN THE STATE OF NEW YORK ON BEHALF OF SUCH BORROWER PARTY WITH RESPECT TO THIS
AMENDMENT AND ALL OTHER LOAN DOCUMENTS. IN THE EVENT THAT, FOR ANY REASON,
SERVICE OF LEGAL PROCESS CANNOT BE MADE IN THE MANNER DESCRIBED ABOVE, SUCH
SERVICE MAY BE MADE IN SUCH MANNER AS PERMITTED BY LAW.

 

 

--------------------------------------------------------------------------------

 

 

SECTION 10.     Consent to Venue. EACH BORROWER PARTY HEREBY IRREVOCABLY WAIVES
ANY OBJECTION IT WOULD MAKE NOW OR HEREAFTER FOR THE LAYING OF VENUE OF ANY
SUIT, ACTION, OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT BROUGHT
IN THE FEDERAL COURTS OF THE UNITED STATES SITTING IN NEW YORK COUNTY, NEW YORK,
AND HEREBY IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION, OR
PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

SECTION 11.     Waiver of Jury Trial. EACH BORROWER PARTY, THE ADMINISTRATIVE
AGENT AND EACH LENDER PARTY HERETO, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, WAIVES, AND OTHERWISE AGREES NOT TO REQUEST, A TRIAL BY JURY IN
ANY COURT AND IN ANY ACTION, PROCEEDING OR COUNTERCLAIM OF ANY TYPE IN WHICH ANY
BORROWER PARTY, ANY MEMBER OF THE LENDER GROUP OR ANY OF THEIR RESPECTIVE
SUCCESSORS OR ASSIGNS IS A PARTY, AS TO ALL MATTERS AND THINGS ARISING DIRECTLY
OR INDIRECTLY OUT OF THIS AMENDMENT AND THE RELATIONS AMONG THE PARTIES LISTED
IN THIS AMENDMENT.

 

SECTION 12.     Headings. Headings used in this Amendment are for convenience
only and shall not affect the interpretation of any provision hereof.

 

SECTION 13.     Reaffirmation. Each Borrower Party, as debtor, grantor,
mortgagor, pledgor, guarantor, assignor, or in other similar capacities in which
such Borrower Party grants liens or security interests in its properties or
otherwise acts as accommodation party, guarantor or indemnitor, as the case may
be, in any case under the Loan Documents, hereby (i) acknowledges, ratifies and
confirms that all Obligations constitute valid and existing “Obligations” under
the Amended Credit Agreement, and (ii) ratifies and confirms that (x) any and
all Loan Documents to which it is a party and (y) all of its respective payment
and performance obligations, contingent or otherwise, and all of its guarantees,
pledges, grants of security interests and other similar rights or obligations,
as applicable, under each of the Loan Documents to which it is party, remain in
full force and effect notwithstanding the effectiveness of this Amendment to
secure all of the Obligations arising under or pursuant to and as defined in the
Amended Credit Agreement. Without limiting the generality of the foregoing, each
Credit Party further agrees (A) that any reference to “Obligations” contained in
any Loan Documents shall include, without limitation, the “Obligations” as such
term is defined in the Amended Credit Agreement and (B) that the related
guarantees and grants of security contained in such Loan Documents shall include
and extend to such Obligations.

 

SECTION 14.     Severability. Any provision of this Amendment which is
prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof in that jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

SECTION 15.     Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same agreement.
In proving this Amendment or any other Loan Document in any judicial
proceedings, it shall not be necessary to produce or account for more than one
such counterpart signed by the party against whom such enforcement is sought.
Any signatures hereto delivered by Electronic Transmission shall be deemed an
original signature hereto.

 

SECTION 16.     Assignments; No Third Party Beneficiaries. This Amendment shall
be binding upon and inure to the benefit of the Borrower, the other Borrower
Parties, each member of the Lender Group and their respective successors and
assigns; provided that the Borrower shall be entitled to delegate any of its
duties hereunder or assign any of its rights or remedies set forth in this
Amendment without the prior written consent of Administrative Agent in its sole
discretion. No Person other than the Borrower, the other Borrower Parties and
the Lender Group and, in the case of Section 5 hereof, the Releasees, shall have
any rights hereunder or be entitled to rely on this Amendment and all
third-party beneficiary rights (other than the rights of the Releasees under
Section 5 hereof) are hereby expressly disclaimed.

 

[Signature pages to follow]

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be duly
executed and delivered as of the date first above written.

 

BORROWER PARTIES:                     

FLUENT, LLC,

as the Borrower

 

 

By: /s/ Ryan Schulke                                 

Name: Ryan Schulke

Title:   Chief Executive Officer

 

FLUENT, INC.,

as the Parent

 

 

By: /s/ Ryan Schulke                                 

Name: Ryan Schulke

Title:   Chief Executive Officer

 

AMERICAN PRIZE CENTER LLC

DELIVER TECHNOLOGY LLC

FIND DREAM JOBS, LLC

FLUENT MEDIA LABS, LLC

REWARD ZONE USA LLC

REWARDSFLOW LLC

SAMPLES & SAVINGS, LLC

SEARCH WORKS MEDIA, LLC

SEA OF SAVINGS LLC

EASE WINS, LLC

MAIN SOURCE MEDIA, LLC

BIG PUSH MEDIA, LLC

HVGUS, LLC

INBOX PAL, LLC

HUNT FOR JOBS, LLC

VESEY STUDIOS, LLC                                                              
                  

CLICKGEN, LLC

NETCREATIONS, LLC

BXY VENTURES, LLC

ADPARLOR, LLC,

 

each as a Subsidiary Guarantor

 

 

By: /s/ Ryan Schulke                                 

Name: Ryan Schulke

Title:   Chief Executive Officer

 

 

--------------------------------------------------------------------------------

 

 

 

WHITEHORSE FINANCE, INC.,

as Administrative Agent

 

By: /s/ Joyson Thomas                                 

Name: Joyson Thomas

Title:   Authorized Signatory

 

 

H.I.G. WHITEHORSE TRINITY CREDIT, LLC,

as a Lender

 

 

By: /s/ Richard Siegel                                 

Name: Richard Siegel

Title:   Authorized Signatory

 

WHITEHORSE FINANCE CREDIT I, LLC,

as a Lender

 

 

By: /s/ Joyson Thomas                                 

Name: Joyson Thomas

Title:   Authorized Signatory

 

 

SWISS CAPITAL HYS PRIVATE DEBT FUND L.P,

as a Lender

 

 

By: /s/ Richard Siegel                                 

Name: Richard Siegel

Title:   Authorized Signatory

 

 

WHITEHORSE ONSHORE CREDIT OPPORTUNITIES I SPV, LLC,

as a Lender

 

 

By: /s/ Richard Siegel                                 

Name: Richard Siegel

Title:   Authorized Signatory

 

WHITEHORSE OFFSHORE CREDIT OPPORTUNITIES I, LLC,

as a Lender

 

 

By: /s/ Richard Siegel                                 

Name: Richard Siegel

Title:   Authorized Signatory

 

 

H.I.G. Whitehorse SMA ABF, L.P.,

as a Lender

 

 

By: /s/ Richard Siegel                                 

Name: Richard Siegel

Title:   Authorized Signatory

 

 